Citation Nr: 1443312	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO. 06-03 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an epigastric disability, including hernia hiatal and gastroesophageal reflux disease (GERD) with Barrett's esophagus, to include as secondary to service-connected bilateral fibrinous pleurisy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1943 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and June 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2008, the Veteran testified at a hearing before a Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  The Veteran was informed that the Veterans Law Judge who conducted the December 2008 hearing was no longer employed at the Board.  He was afforded the opportunity to testify at another hearing and requested a videoconference hearing.  He was notified that the videoconference hearing was scheduled for April 26, 2013.  He did not report for the scheduled hearing and no good cause has been shown. Therefore, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is currently diagnosed with GERD with Barrett's esophagus and hiatal hernia.

2. The Veteran is service-connected for fibrinous pleurisy.

3. The Veteran was likely exposed to carbon tetrachloride in service; he experienced a pneumothorax in 1945.

4. The most competent and probative evidence of record does not relate the Veteran's current epigastric disabilities to service or his service-connected pleurisy.
CONCLUSION OF LAW

The criteria for service connection for an epigastric disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in April 2007 and March 2009 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the Board finds that VA has secured all available and identified evidence including VA treatment records, service treatment records, and service personnel records.  The Board remanded the Veteran's case in March 2009 and August 2010 to contact the Veteran regarding his exposure to carbon tetrachloride and to make efforts to verify his exposure to carbon tetrachloride.  In February 2012, the Board remanded the case and requested that a Chief Public Health and Environmental Hazards Officer or another appropriate official to review the claims file and provide an opinion as to whether the Veteran was exposed to carbon tetrachloride.  However, the Board is not required to address or discuss compliance with these prior remand directives as the Board has recognized the Veteran's exposure to carbon tetrachloride.

Additionally, as noted in the Board's previous remands, the April 2008 and October 2013 VA examinations were determined to be inadequate.  As such, the Board remanded the Veteran's claim in February 2014, in pertinent part, to obtain an adequate VA medical opinion.  The record contains a March 2014 VA examination report.  The report reflects that the examiner reviewed the claims file, considered the Veteran's statements, lay statements, referred to evidence in the claims file, cited to studies regarding the effects of carbon tetrachloride exposure, and provided opinions with supporting rationale.  Thus, the examination and opinions are adequate and comply with the Board's February 2014 remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the December 2008 Board hearing, the VLJ identified the issues on appeal and the Veteran was assisted at the hearing by his representative.  The VLJ and the representative asked pertinent questions with respect to the Veteran's claims, including his medical treatment.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) .

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Service Connection - General

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).


III. Service Connection - GERD and Hernia hiatal

The Veteran contends that his GERD with Barrett's esophagus and hernia hiatal are the result of his military service.  Specifically, the Veteran asserts that he experienced a chest injury while playing football in 1945 during training.  Alternatively, the Veteran asserts that he was exposed to carbon tetrachloride which caused his current epigastric disabilities.  Further, the Veteran has claimed that his GERD and hernia hiatal are secondary to his service-connected pleurisy.

As to element one (1) required for service connection, the medical record reflects that the Veteran has been diagnosed with hernia hiatal and GERD with Barrett's esophagus.  As such, element one (1) is satisfied for both direct and secondary service connection.

Service treatment records from May 1945 reflect that the Veteran experienced a pneumothorax (collapsed lung) and was treated for this condition through August 1945.  Corresponding treatment records do not demonstrate any tenderness, masses, enlargements, or hernias.  Additionally, the Board has recognized that the Veteran was likely exposed to carbon tetrachloride while in service.  As such, element two (2) is met for direct service connection.

While the evidence reflects a current diagnosis and in-service injury, the record is negative for competent evidence of a nexus between GERD or hernia hiatal and either the Veteran's in-service injuries or his service-connected pleurisy.

As described, service treatment records reflect that the Veteran was treated for an in-service pneumothorax.  However, these records are negative for any references to GERD or hiatal hernia.  A May 1946 examination report is also negative for findings related to GERD or a hiatal hernia, although a small left vericocele was noted.  Moreover, at a March 1951 VA examination the Veteran did not report any current complaints or symptoms.  Review of the digestive system at that time was found to be normal and no hernias were reported.  Evidence reflects that the Veteran was first diagnosed with a hiatal hernia in October 1965, approximately 19 years after separation.

The March 2014 VA examination report contains several opinions.  First, as to the issue of whether or not the Veteran's GERD is related to his carbon tetrachloride exposure in service, the examiner cited to the Centers for Disease Control and Prevention (CDC).  According to the CDC, the primary effects of carbon tetrachloride in humans are on the liver, kidneys, and central nervous system (CNS).  Human symptoms of acute (short-term) inhalation and oral exposures to carbon tetrachloride include headache, weakness, lethargy, nausea, and vomiting.  Acute exposures to higher levels and chronic (long-term) inhalation or oral exposure to carbon tetrachloride produces liver and kidney damage in humans.  Based on the findings from the CDC, the examiner concluded that it was less likely as not that the Veteran's GERD was caused by or incurred in service due to carbon tetrachloride exposure.

The examiner also opined that it was less likely as not that the Veteran's GERD was caused by his service-connected fibrinous pleurisy.  As a basis for her opinion, the examiner stated that the scientific literature does not support a casual effect between fibrinous pleurisy and GERD.  She also stated that they are two separate organ systems and pleurisy is not a known risk factor or etiology for GERD.  She continued, stating that the Veteran's pleurisy did not aggravate his GERD, as GERD is caused by the overproduction of gastric acid and its movement up into the esophagus.  Pleurisy affects the lining of the lungs and has no known effect on acid production or motility.

As to the origin of the Veteran's Barrett's esophagus, the examiner stated that Barrett's esophagus is most often diagnosed in people with GERD.  She cited the US Department of Health and Human Services, which reports that the exact cause of Barrett's esophagus is unknown, but GERD is a risk factor for the condition.  Other risk factors include obesity-specifically high levels of belly fat-and smoking.  Some studies suggest that genetics, or inherited genes, may play a role.  Based on the relationship between GERD and Barrett's esophagus, and an absence of any physiological relationship between pleurisy and the esophagus, the examiner concluded that it was less likely as not that the Veteran's Barrett's esophagus was caused or aggravated by his service-connected pleurisy.

Lastly, the examiner addressed the etiology of the Veteran's hiatal hernia.  The examiner noted that the Veteran was first diagnosed with a hernia in 1965, 19 years after separation from service.  She also noted that there was no evidence of a hernia in chest X-rays taken in 1945 and that it was more likely that the Veteran's post-service employment as a mail carrier contributed to his hernia through heavy lifting, which increases pressure on the abdomen.  Additionally, citing the CDC once more, the examiner concluded that it was less likely as not that the Veteran's exposure to carbon tetrachloride caused his hiatal hernia.  Finally, she concluded that it was less likely as not that the Veteran's service-connected pleurisy caused or aggravated his hernia.  Initially the examiner noted that there the scientific literature does not support a causal relationship between pleurisy and a hiatal hernia.  Further, the examiner noted that pleurisy can cause coughing which could potentially aggravate a hiatal hernia.  However, review of the medical records reflects that the Veteran's hernia was diagnosed as a small sliding hiatal hernia in 1965 and a 2012 endoscopy revealed a small sliding hiatal hernia as well.  Therefore, the examiner concluded that his hernia was not aggravated by his service-connected pleurisy.

As described, the evidence weighs against finding that the Veteran's GERD with Barrett's esophagus and hiatal hernia are related to his in-service pneumothorax or carbon tetrachloride exposure.  Additionally, the evidence also weighs against finding that his GERD and hiatal hernia were caused or aggravated by his service-connected pleurisy.  The Veteran's epigastric symptoms did not begin until 1962 at the earliest when he was treated for epigastric pain.  He was not diagnosed with a hiatal hernia until 1965.  At the time of separation the Veteran did not report any epigastric problems and medical examination discovered none.  The 1951 VA examination revealed no hernias or digestive problems.  Further, X-rays taken at the time of the Veteran's pneumothorax were negative for a hiatal hernia.  There is no competent medical opinion relating the Veteran's currently diagnosed epigastric disabilities to his service or his pleurisy.  The March 2013 examiner provided negative nexus opinions supported by adequate rationale, including the CDC's report on the effects of carbon tetrachloride on humans.  According to the examiner there appears to be no physiological relationship between GERD and hiatal hernia, and fibrinous pleurisy, which affects the lining of the lungs.  Further, a review of the scientific literature, including the CDC's report, did not reveal a connection between carbon tetrachloride exposure and GERD or hiatal hernia.

The Board recognizes the Veteran's belief that his disabilities are related to active service, to include his exposure to carbon tetrachloride.  Lay evidence, in certain circumstances, may serve as etiological evidence.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, the Veteran is not considered competent to provide an opinion as to whether his GERD with Barrett's esophagus and hiatal hernia are related to active service, to include exposure to carbon tetrachloride, or to his service-connected pleurisy.  The etiology of such disabilities is a complex medical question and the Veteran has not been shown to possess the medical expertise or knowledge to diagnose such disabilities or provide an opinion as to their etiology.  Again, the Board attributes great probative value to the March 2014 VA examiner's opinion as the examiner reviewed the claims file, discussed the Veteran's reported history, cited relevant medical studies, and provided negative opinions with supporting rationale.

Lastly, the Veteran submitted publications regarding the effects of carbon tetrachloride exposure.  Medical treatise evidence may constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (2013).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts." Mattern v. West, 12 Vet. App. 222, 229 (1999); see also Libertine v. Brown, 9 Vet. App. 521 (1996).  While the evidence submitted by the Veteran does reflect that exposure to carbon tetrachloride may cause digestive problems, there is no evidence that it did so in the Veteran's case.  Rather, the March 2014 VA examiner, after review of all of the evidence, concluded that the Veteran's exposure less likely than not caused his current epigastric disabilities.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Therefore, the Board concludes that service connection for the Veteran's epigastric disabilities is not warranted.  See 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Entitlement to service connection for an epigastric disability, including hernia hiatal and gastroesophageal reflux disease (GERD) with Barrett's esophagus, to include as secondary to service-connected fibrinous pleurisy, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


